Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: with regards to claims 21 and 29, prior art reference of Kim et al. US 2018/0220456 A1 discloses receiving a trigger frame and in response, transmitting a trigger-based PPDU comprising spatial resuse parameter for spatial resuse operation of an overlapping basic service set (OBSS) terminal. However, the prior art reference of Kim doesn't disclose when a total bandwidth indicated by a bandwidth field of the HE-SIG-A of the trigger-based PPDU consists of a first frequency band and a second frequency band which are non-contiguous with each other: wherein the first and second spatial reuse fields indicate first and second spatial reuse parameters for the first frequency band, respectively, and the third and fourth spatial reuse fields indicate first and second spatial reuse parameters for the second frequency band, respectively, and wherein the first and third spatial reuse fields are both set to a first value and the second and fourth spatial reuse fields are both set to a second value”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472